Wright, J.
Appellant maintains that the case is to be heard de novo in this court, precisely as though it had been tried according to the first method of trying equitable issues; that the calling of the jury was merely to inform the conscience of the chancellor, etc. The law is otherwise, however; for the statute expressly declares that in cases tried by “ the second method,” the Supreme Court “ on appeal shall try only legal errors, as in a ease by ordinary proceedings.” § 2999, cl. 3. It is thus written, and from this declaration there is no escape. It makes no difference, that in,the absence of *327agreement the case was regularly triable by the first method. For all purposes connected with the appeal, it was but a proceeding “ by ordinary ” after the change in the method of trial. And so it has been ruled. Krapfel v. Pfiffner, 24 Iowa, 176; Cole v. Cole, 23, id. 433; Snowden v. Same, id. 459.
It is, however, further insisted, that, under the testimony, the verdict should have been otherwise. Upon the facts, hearing the case de novo, we should be prepared to affirm the decree. Of course we should be the more bound to do so, treating the case, in effect, as a law action.
Affirmed.